Citation Nr: 0521597	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  95-09 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to his service-connected back disability.

2.  Entitlement to a rating in excess of 20 percent prior to 
May 27, 1997, for low back strain with bulging discs at L4-5 
and traumatic arthritis.

3.  Entitlement to an increased rating for low back strain 
with bulging discs at L4-5 and traumatic arthritis, currently 
evaluated as 40 percent disabling.

4.  Entitlement to a rating in excess of 10 percent prior to 
December 8, 1997, for dysthymia.

5.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 30 percent disabling.

6.  Entitlement to an earlier effective date for the grant of 
secondary service connection for a neurogenic bladder with 
urinary incontinence.

7.  Entitlement to an effective date prior to December 8, 
1997, for the award of a total rating based on individual 
unemployability due to service-connected disability.

8.  Entitlement to service connection for hypertensive 
cardiovascular disease and myocardial ischemia secondary to 
hypertension.

9.  Entitlement to service connection for plantar fasciitis.

10.  Entitlement to an initial compensable rating for 
erectile dysfunction.

11.  Entitlement to an initial compensable rating for 
neurogenic bowel dysfunction.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) located in 
Jackson, Mississippi.  This matter appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

In July 2003 the veteran testified at a hearing before a 
Veterans Law Judge (VLJ), formerly known as a Member of the 
Board.  A VLJ who conducts a hearing participates in the 
making of the final determination of the claim.  38 C.F.R. 
§ 20.707 (2004).  However, in the instant case, the VLJ who 
conducted the July 2003 hearing is no longer employed at the 
Board.  The veteran was so notified in June 2005 and he has 
indicated a desire to attend another hearing via 
videoconference before a VLJ.  A remand is in order so that 
such a hearing may be scheduled.  See 38 C.F.R. §§ 20.702, 
20.704 (2004).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him and his 
representative of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a videoconference hearing, 
then this should be documented in the 
record.  Also, if he fails to report for 
the scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



